Citation Nr: 1543479	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  12-27 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and based on housebound status.  


REPRESENTATION

Appellant represented by:	Noah E. Yanich, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter is on appeal from rating decisions in June 2010 and January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

An appeal on the issue of entitlement to an increased rating for PTSD was remanded by the Board on multiple occasions, most recently in February 2009.  However, in an August 2009 decision, he was granted a 70 percent rating, which the Veteran had previously indicated would satisfy his appeal.  Therefore, this represents a full grant of the benefit sought on appeal, and it is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Additional development is required before the issues on appeal may be adjudicated.  Specifically, the Veteran submitted a claim seeking TDIU benefits in June 2009, which was denied by the RO in June 2010.  A separate claim for SMC based on the need for aid and attendance was also submitted in November 2010 that was denied by the RO in January 2012.  Both claims were appealed and, ultimately, a Statement of the Case addressing both issues was sent to the Veteran in October 2012.  The appeal was certified to the Board in July 2013.  

However, since the time the case was certified, the Veteran testified before a Decision Review Officer (DRO) in January 2015, and also underwent a number of VA examinations in December 2014.  In the Board's view, it would be prejudicial to the Veteran to adjudicate the issues on appeal without initial review by the RO, especially since he has testified before a DRO.  38 C.F.R. § 20.1304(c) (2015); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Next, the October 2012 Statement of the Case contains two errors that should be addressed on appeal.  First, the Veteran's claim for TDIU was denied substantially on the basis that he was already receiving a 100 percent schedular rating since September 2008, and that consideration of entitlement to TDIU was now "moot."  The Board disagrees with this conclusion.  Rather, the United States Court of Appeals for Veterans Claims (Court) has held that that a grant of TDIU may satisfy the "disability rated as total requirement" for purposes of establishing entitlement to SMC under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 291 (2008). 

Thus, if the evidence establishes that the Veteran is unemployable due to a certain disability, and the combined disability rating of his remaining service-connected disabilities is 60 percent or more, he would eligible for SMC.  See also Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  Therefore, on remand, the issue should be reconsidered accordingly.  

Next, at his hearing before the DRO in January 2015, the Veteran argued in part that he believes he is entitled to TDIU from the time he submitted his claim for PTSD in February 1998.  The Board notes that, while service connection was granted, he disagreed with the rating assigned, and this part of the claim remained on appeal (and remanded three times by the Board) until it was granted in full in August 2009.  During the course of that appeal, the Court held that when a veteran submits a claim for an increased rating, it is for the highest rating available, which includes TDIU if raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The record includes a December 2008 statement by a VA nurse practitioner who noted that the Veteran's service-connected disabilities would make employment "very difficult" and require "multiple modifications."  This statement, in the Board's view, raises the issue of TDIU during the course of the prior appeal and should be considered on appeal since February 1998.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Detroit, Michigan, since July 2009, as well as from any additional VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the records thereof. 

2.  The RO should undertake all other development deemed necessary in order to adjudicate the claims, including obtaining any VA examinations or opinions that are necessary to adjudicate the claims.  

3.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to TDIU and for SMC, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

